Case 8:16-cv-02549-TPB-CPT Document 270 Filed 08/04/20 Page 1 of 3 PageID 10769



                           UNITED STATES DISTRICT COURT FOR THE
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


 DISH NETWORK, LLC,
 a Colorado limited liability company,

          Plaintiff,
                                                                      Case No. 8:16-cv-2549-TPB-CPT
 v.

 GABY FRAIFER, an individual Florida resident,
 PLANET TELECOM, INC., a Florida corporation,
 and, TELE-CENTER, INC., a Florida corporation,

          Defendants.
      ___________________________________/

                DEFENDANTS’ UNOPPOSED MOTION FOR CLARIFICATION
                   OF THE COURT’S JULY 7, 2020 NOTICE OF HEARING

          Defendants, Planet Telecom, Inc. (“PTI”), Tele-Center, Inc. (“TCI”) and Gaby Fraifer

 (“Fraifer”) (collectively, “Defendants”), by and through their undersigned counsel respectfully

 seek clarification from the Court with respect to the July 7, 2020 Notice of Hearing [Dkt. 268].

 In support thereof, Defendants state as follows:

                                                 BACKGROUND

          On January 19, 2017, the Court issued its Case Management and Scheduling Order

 (“CMSO”). (Dkt. 50.) 1 On April 3, 2020, the Court issued an Endorsed Order directing the

 parties “to file a joint report suggesting pretrial and trial dates on or before May 3, 2020.” (Dkt.

 260.) Accordingly, on May 3, 2020, after meeting and conferring, the parties filed with the Court

 their Joint Status Report Suggesting Pretrial and Trial Dates (“Joint Report”). (Dkt. 262.) On July




 1This case was administratively removed from the Court’s docket sua sponte and the parties were informed that the case
 would not be reset until the parties’ motions for summary judgment were fully resolved either by agreement or the Court.
 (Dkt. 202.) An amended CMSO has not been issued in this case.
Case 8:16-cv-02549-TPB-CPT Document 270 Filed 08/04/20 Page 2 of 3 PageID 10770



 7, 2020, the Court issued a Notice of Hearing setting the Final Pretrial Conference for October 14,

 2020 and Trial Term commencing 11/2/2020. (Dkt. 268.)

                                        MEMORANDUM OF LAW

 I.      LEGAL STANDARD

         District Courts have the inherent authority to control their docket, including the scheduling

 of a pre-trial conference and issuance of a pre-trial order. See Fed. R. Civ. P. 16(d). Local Rule

 for the Middle District of Florida (“M.D.L.R.”) 3.06 provides guidance to litigants regarding final

 pretrial procedures. See M.D.L.R. 3.06(b) (outlining the procedures to be followed, timing,

 contents and filing of the parties’ joint pretrial statement with the Court).

 II.     DEFENDANTS SEEK CLARIFICATION OF CERTAIN PRETRIAL DEADLINES

         In an abundance of caution, Defendants seek clarification of the Court’s July 7, 2020,

 Notice of Hearing [Dkt. 268] such that Defendants may properly prepare for trial, confirm certain

 pre-trial filing deadlines and ensure compliance with the Court’s pre-trial schedule.

         The parties’ Joint Report [Dkt. 262] contained numerous suggested pre-trial deadlines

 which were not present in the Court’s Notice of Hearing [Dkt. 268] including the deadline for the

 parties to file Daubert Motions and Motions in Limine. 2 While M.D.L.R. 3.06 does provide

 guidance as to certain pretrial procedures, including the preparation and filing of the joint pretrial

 statement, M.D.L.R. 3.06 is silent as to the deadlines for the filing of Daubert motions or Motions

 in Limine. The CMSO provides that “[a]ny motions in limine shall be filed with the Clerk of Court

 at least three (3) weeks prior to the commencement of trial.” See Dkt. 50, at ¶ 5(a).

         WHEREFORE, Defendants respectfully request the Court clarify its Notice of Hearing

 [Dkt. 268] to provide the deadlines for the filing of Daubert Motions and Motions in Limine.



 2 Defendants’ proposed date for the filing of Daubert Motions passed prior to the issuance of the Court’s Notice of
 Hearing [Dkt. 268}.

                                                         2
Case 8:16-cv-02549-TPB-CPT Document 270 Filed 08/04/20 Page 3 of 3 PageID 10771



 Unless otherwise directed, Defendants will comply with the final pretrial procedures set forth in

 M.D.L.R. 3.06 with regard to all other pretrial procedures including the preparation, timing,

 contents and filing of the parties’ Joint Pretrial Statement.

                           Certification Pursuant to Local Rule 3.01(g)

        Pursuant to Local Rule 3.01(g) of the United States District Court for the Middle District

 of Florida, I hereby certify that I conferred with counsel for Plaintiff and Plaintiff does not oppose

 the relief requested.

 Dated: August 4, 2020                           By: /s/ Joseph R. Sozzani
                                                       Joseph R. Sozzani, Esq. (FBN: 120297)
                                                       Board Certified Intellectual Property Law
                                                       INFINITY IP, PLLC
                                                       222 West Bay Drive
                                                       Largo, FL 33770
                                                       Tel: 727.687.8814
                                                       E-Mail: JSozzani@InfinityIPLaw.com


                                                        Derrick L. Clarke (FBN: 95550)
                                                        The Law Office of Derrick L. Clarke, PA
                                                        146 2nd Street North, Suite 310
                                                        St. Petersburg, Florida 33701
                                                        Tel: 727.379.4434
                                                        E-mail: dclarke@dclarkelegal.com

                                                        Attorneys for Defendants Gaby Fraifer,
                                                        Tele-Center, Inc., and Planet Telecom, Inc.

                                  CERTIFICATE OF SERVICE

        I certify that on this 4th day of August, 2020, I electronically filed the foregoing document

 with the Clerk of Court by using the CM/ECF system, which will provide notice and service to

 Plaintiff, Dish Network, L.L.C., and all counsel of record, via transmission of Notices of Electronic

 Filing generated by the CM/ECF.

 Dated: August 4, 2020                                                 /s/ Joseph R. Sozzani
                                                                           Joseph R. Sozzani


                                                   3
